UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2317


G.R.,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS; APM
TERMINALS,    INCORPORATED; SIGNAL    MUTUAL   INDEMNITY
ASSOCIATION, LIMITED,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0435)


Submitted:   September 9, 2009          Decided:   September 30, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bruce Bennett Eisenstein, Baltimore, Maryland, for Petitioner.
Lawrence P. Postol, SEYFARTH SHAW LLP, Washington, D.C., for
Respondents APM Terminals, Incorporated, and Signal Mutual
Indemnity Association, Limited.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            G.R.      seeks    review     of   the    Benefits      Review       Board’s

decision    and     order     affirming    the      administrative        law    judge’s

award of longshore disability benefits pursuant to 33 U.S.C.

§§ 901-950 (2006).           Our review of the record discloses that the

Board’s    decision      is    based    upon    substantial       evidence       and    is

without reversible error.          Accordingly, we deny the petition for

review    for   the     reasons   stated       by   the    Board.       G.R.     v.    APM

Terminals,      Inc.,    No.    08-0435    (B.R.B.        Sept.   29,     2008).        We

dispense     with     oral     argument     because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                           2